DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, 28, the scope of the claims is unclear because the preamble recites a beverage container; however, the parent claim is directed to a spout insert for a beverage container.  It is unclear if claims 24, 28 are directed to the intended use of a beverage container or whether claims 24, 28 are directed to the spout insert.  Clarification of the scope of the claims is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21, 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2014/0069946 to Gubitosi et al. (Gubitosi).
Regarding claim 20, Gubitosi discloses a spout insert (300) for a beverage container having a base portion (600) and a lid portion (100), the spout insert comprising a unitary structure comprising an oblong spout (322) and a straw-like spout (340, €0024), the spout insert positionable within lid portion (100) of the beverage container.  
Regarding claim 21, Gubitosi further discloses the insert capable of abutting under main body of a lid portion since it has the structure as recited.
Regarding claim 24, Gubitosi further discloses unitary structure comprising an air vent (312) passing therethrough.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubitosi in view of US 2017/0340148 to Chen et al. (Chen).
Regarding claim 22-23, Gubitosi discloses the insert of claim 20 but does not teach spout insert to comprise resilient material to be silicone.  Chen discloses spout insert (106) made of silicone and one of ordinary skill in the art would have found it obvious to make the insert of Gubitosi out of silicone in order to be flexible since it has been held that selection of a known plastic to make a container of a type of plastic prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 25, Gubitosi discloses a beverage container comprising a base portion (600) for holding a beverage, lid portion (100) selectively attachable to the base portion, the lid portion comprising a unitary and selectively removable spout insert (300) comprising an oblong spout (320) through which a beverage in the container may be consumed, a straw-like spout (340) through which beverage may be consumed, a cover assembly (200) configured to selectively cover and expose for drinking the oblong and straw-like spout.  Gubitosi does not teach the insert made of silicone.  However, Chen discloses an insert (252) made of silicone and one of ordinary skill in the art would have found it obvious to make the insert of Gubitosi out of silicone in order to be flexible since it has been held that selection of a known plastic to make a container of a type of plastic prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claims 1-4, 6, 9-14, 16-19, 26-27, 29 allowed.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. Initally, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that Gubitosi does not teach a straw-like spout; in particular, applicant argues that orifice (344) is not a straw-like spout because Gubitosi discloses the orifice in use with a straw.  This is not persuasive because the rejection is under the interpretation that the orifice itself is the spout and not that it is configured to accept a straw like the applicant argues for.  Note that applicant does not recite any structure to the claimed “straw-like spout” and thus insofar as prior art has the structure as claimed, then it can also function as a “straw-like spout”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735